PER CURIAM:
Gerald Felton appeals the district court’s order denying his motion under 18 U.S.C.A. § 3582(c)(2) (West 2005) to reduce his sentence based on Amendment 505 of the United States Sentencing Guidelines. We have reviewed the record and find no reversible error. Our review discloses that a prior motion by Felton to reduce sentence based on Amendment 505 was unsuccessful. Moreover, Felton’s claim to reduce his sentence in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), is without merit. See United States v. Rodriguez-Pena, 470 F.3d 431, 433 (1st Cir. 2006). Finally, we find that Lopez v. Gonzales, 549 U.S. 47, 127 S.Ct. 625, 166 L.Ed.2d 462 (2006), cited by Felton, does not support modification of his sentence.
We accordingly affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.